EXHIBIT 10.34

SUMMARY OF COMPENSATION ARRANGEMENTS

Annual Base Salary

Our executive officers are “at will” employees. Currently we have no written or
oral employment arrangements with our executive officers. A copy or description
of any future such employment arrangement will be filed to the extent required.

The table below summarizes the current annual base salary we have with each of
our named executive officers and directors. All of the compensation arrangements
we have with our executive officers are reviewed and may be modified from time
to time by the Compensation and Stock Option Committee of our Board of
Directors.

 

Name    Annual Base Salary

William S. Boyd

Chairman and Chief Executive Officer

   2006: $  1,500,000

Robert L. Boughner

Director and Chief Executive Officer of Echelon Resorts Corporation

   2006: $ 1,000,000

Michael J. Gaughan

Director and Chief Executive Officer of Coast Casinos, Inc.

   2006: $ 900,000

Keith E. Smith

President, Chief Operating Officer and Director

   2006: $ 750,000

Ellis Landau

Executive Vice President and Chief Financial Officer

   2006: $ 550,000

Marianne Boyd Johnson

Vice Chairman and Senior Vice President

   2006: $ 220,000

William R. Boyd

Vice President and Director

   2006: $ 190,000

Bonus Plans, Director Compensation Arrangements and Other Compensation

The information regarding bonus plans, director compensation arrangements and
other compensation is set forth in our most recent definitive Proxy Statement
for the Annual Meeting of Stockholders (and any definitive Annual Proxy
Statement filed after the date hereof), which information is incorporated herein
by reference.